DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
	For the record, the limitations “fan member,” “front cover member,” “rear cover member,” “spindle member,” “motor member,” “solar panel member,” and “pedestal stand member” are not interpreted under 35 U.S.C. 112(f) since the terms “fan,” “front cover,” “rear cover,” “spindle,” “motor,” “solar panel,” and “pedestal stand” each impart corresponding structure themselves.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	At claim 1, line 7, the claim recites “a motor member.”  However, the claim already recites a motor member at line 5 of the claim.  It is unclear whether these are meant to be the same or different motor member.  The Examine suggests amending claim 7 to recite “said motor member….”
	Claims 2-6 are rejected since they depend from claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker et al. (US 7850513 B1) in view of He et al. (US 2016/0208807 A1).
	As per claim 1, Parker et al. disclose a solar fan device comprising: a fan member 400 having an enclosure formed by an attachment of a front cover member (front screen member shown in Fig. 12) and a rear cover member (also shown in Fig. 12), the enclosure including a plurality of fan blades (10, 20, 30)  driven by a motor member (50, 500) which causes the plurality of blades to rotate when the motor member turns on; a solar panel member (470, 570) for powering the motor member; and an alternate power source (battery 490)  for powering the motor member when the solar panel member is not powering the motor member.  Fig. 12 of Parker et al. appears to show fastening screws/bolts attaching the front cover to the casing, although these are not explicitly described.  Fig. 12 also appears to show a central shaft around which the blades rotate, but this is also not explicitly described.  Regarding the removable fasteners, He et al. teach a fan wherein detachable screws are used to mount the front cover to a rear cover body, and further wherein the front cover is detachable front the rear cover body (para. 0030; claim 6).  It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly use detachable screws to mount the front cover of Parker et al. for the simple purpose of being able to easily open the fan to access the parts therein for repair or maintenance.  Regarding the spindle member, He et al. teach a drive shaft (i.e., a spindle) connecting the blades and the motor (Figs. 1, 4, and 6; paras. 0003, 0031-0034; etc.). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly provide a spindle drive shaft in the system for the purpose of connecting the rotating force of the motor to drive the rotation of the blades.
	As per claim 2, Parker et al. further disclose a pedestal stand member (base 430) for positioning the fan member a predetermined distance above the ground and for stabilizing the device (Figs. 10 and 11).
	As per claim 4, Parker et al. further disclose a power cord (475, 495) for transferring power from the solar panel to the motor member.
	As per claim 6, Parker et al. further disclose wherein the alternate power source is a battery 490.


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker et al. (US 7850513 B1) in view of He et al. (US 2016/0208807 A1), and further in view of Bleier (US 4610600).
	As per claim 3, Parker et al. do not teach wherein the diameter size of the plurality of fan blades is adjustable. Bleier teaches the concept of providing a fan having adjustable blade diameters (col. 2, lines 59-66; etc.).   It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly adjustable blade diameters to the device of Parker et al. for the same purpose being able to easily utilize the fan within a wide range of applications at low cost (col. 2, lines 64-66).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker et al. (US 7850513 B1) in view of He et al. (US 2016/0208807 A1), and further in view of Anderson (US 2012/0036880 A1).
	As per claim 5, Parker et al. do not teach wherein the photovoltaic solar panel member is a one (100) hundred watt photovoltaic panel.  Anderson teaches a cooling device utilizing a 100 watt photovoltaic panel (para. 0023).  It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly utilize a 100 watt photovoltaic panel within the device of Parker et al. for the purpose of properly providing sufficient power to the fan based on simple routine determination of electrical current requirements as described by Anderson (para. 0023).

Cited Prior Art
The following references not applied in the rejections above are considered pertinent to Applicant’s disclosed invention.
Dorvil (US 2019/0237984 A1) teaches an alternative solar powered fan arrangement.
Jacobs (US 2019/0055951 A1) teaches an alternative fan and power source system and method.
Perrelle (US 2018/0266714 A1) teaches a personal cooling device comprising fan 24, solar panel 20, and batteries.
Chu (US 2016/0076547 A1) teaches an alternative solar fan arrangement.
Cislo (US 8123142 B2) teaches a solar powered smart ventilation system comprising solar panel 106 and fan 102.
Patel (US 2008/0152482 A1) teaches a personal solar-powered fan arrangement.
Hsieh (US 2003/0116188 A1) teaches an alternative solar fan arrangement.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812. The examiner can normally be reached 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC E NORMAN/Primary Examiner, Art Unit 3763